Order entered March 15, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01388-CV

                            TIM SIEGEL, ET AL., Appellants

                                            V.

           GALG, LLC D/B/A GOODSON GOLF & UTILITY CARS, Appellee

                    On Appeal from the 162nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-18-17245

                                        ORDER
       Before the Court is appellants’ March 13, 2019 second motion for extension of time to

file their principal brief. We GRANT the motion and extend the time to April 18, 2019. We

caution appellants that further extension requests will be disfavored absent compelling

circumstances.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE